ORDER

PER CURIAM.
AND NOW, this 6th day of April, 2016, the Application for Leave to File Original Process and the Petition for Writ of Mandamus and/or Extraordinary Relief, to the extent it seeks a writ of mandamus compelling adjudication of Petitioner’s pending PCRA petition, are GRANTED. The Court of Common Pleas of, Philadelphia County is DIRECTED to adjudicate Petitioner’s pending filing within 90 days.
The Prothonotary is DIRECTED to serve this order on the President Judge of the Court of Common Pleas of Philadelphia County.